
	
		III
		110th CONGRESS
		2d Session
		S. RES. 591
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Brown submitted the
			 following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Recognizing the National Aeronautics and
		  Space Administration (NASA) for the historic touchdown of the Phoenix Mars
		  Lander during its 50th anniversary year.
	
	
		Whereas the Phoenix Mars Lander (Phoenix) touched down
			 successfully on Mars on May 25, 2008;
		Whereas the Phoenix landing was the first successful soft
			 landing on Mars in over 30 years;
		Whereas this achievement occurred during the National
			 Aeronautics and Space Administration's (NASA) 50th year of scientific and
			 technological excellence, and 47 years to the day after President Kennedy
			 challenged the Nation to put a man on the moon;
		Whereas the successful Phoenix landing is the result of
			 years of planning, analyzing, and testing conducted by the dedicated men and
			 women of NASA;
		Whereas less than 50 percent of all previous lander
			 missions have made it safely to the Mars planetary surface;
		Whereas Phoenix is the first mission in NASA’s Mars Scout
			 program, a series of innovative and lower-cost spacecraft that will complement
			 major missions;
		Whereas Phoenix will be the first mission to collect
			 meteorological data in the Martian arctic;
		Whereas the mission will study the history of the planet
			 in its water and ice, monitor weather of the polar region, and investigate
			 whether the subsurface environment in the far-northern plains of Mars has ever
			 been favorable for sustaining microbial life;
		Whereas this data will allow scientists to accurately
			 model Mars’s past climate and predict future weather processes;
		Whereas this data will increase our knowledge of the
			 existence and nature of habitable zones on Mars;
		While this data is instrumental in achieving the science
			 goals of NASA’s long-term Mars Exploration Program;
		Whereas NASA Glenn Research Center’s support to past Mars
			 missions has enabled the continuing scientific exploration of Mars; and
		Whereas the Glenn Research Center’s contributions to
			 NASA's Human Research Program play a vital role in providing solutions to
			 critical problems that place human exploration missions and their crews at
			 risk: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 National Aeronautics and Space Administration (NASA) for 50 years of scientific
			 and technological excellence;
			(2)recognizes NASA
			 for the historic landing of the Phoenix Mars Lander;
			(3)recognizes the
			 importance of the Phoenix mission to NASA’s long-term Mars Exploration
			 Program;
			(4)recognizes the
			 importance of contributions made by NASA Glenn Research Center to the NASA
			 space program, including to Mars and moon missions; and
			(5)recognizes the
			 importance of NASA's Human Research Program, and Glenn Research Center’s
			 contributions to such program, to the health and safety of all NASA
			 astronauts.
			
